EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 2Q 2010 2Q 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) 747 Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2010 YTD 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 13 13 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (6 ) 6 Discontinued operations, net - Net Income $ $ 6 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 63 63 Corporate Interest expense, net ) ) Other ) 8 Severance ) Taxes ) (3 ) Tax effect of adjustments ) Income from continuing operations 5 Discontinued operations, net of tax (2 ) 2 Discontinued operations, net - Net Income $ $ 7 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 13 Discontinued operations, net - Net Income $ $ 13 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 First Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 8 Rig contract terminations $ Chemical Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) 40 Severance ) 15 Railcar leases Taxes ) ) Tax effect of adjustments ) Income from continuing operations 41 Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ 46 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Items Affecting Comparability of Core Results Between Periods The item(s) below are included in core results and are shown in this table because they affect the comparability between periods. Pre-tax Income / (Expense) Second Quarter Six Months Foreign Exchange Gains & (Losses) * 4 (6 ) (1 ) 31 *Amounts shown after-tax 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals 30 Midstream, marketing and other 13 94 63 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 43% 41% 40% 42% 40% CORE RESULTS QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals 30 Midstream, marketing and other 13 94 63 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 43% 41% 40% 42% 40% 7 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) Reported Income Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ 34 Chemical 30 78 Midstream, marketing and other 13 94 ) Corporate Interest expense, net ) ) 14 Other ) ) 24 Taxes ) ) ) Income from continuing operations (2 ) Discontinued operations, net (6 ) (7 ) 1 Net Income $ $ $ (1 ) Earnings Per Common Share Basic $ $ $ - Diluted $ $ $ - Worldwide Effective Tax Rate 43% 41% -2% OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) Core Results Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ 34 Chemical 30 78 Midstream, marketing and other 13 94 ) Corporate Interest expense, net ) ) 14 Other ) ) 24 Taxes ) ) ) Core Results $ $ $ (2 ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 43% 41% -2% 8 Investor Relations Supplemental Schedules 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) Reported Income Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical (7 ) Midstream, marketing and other 13 63 ) Corporate Interest expense, net ) ) 1 Other ) ) 16 Taxes ) ) ) Income from continuing operations Discontinued operations, net (6 ) (2 ) (4 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 43% 40% -3% OCCIDENTAL PETROLEUM 2010 Second Quarter Net Income (Loss) Core Results Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical (7 ) Midstream, marketing and other 13 63 ) Corporate Interest expense, net ) ) 1 Other ) ) 8 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 43% 40% -3% 10 Investor Relations Supplemental Schedules 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 92 90 93 93 Permian Midcontinent Gas 18 14 17 13 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Argentina 37 37 37 41 Colombia 27 42 30 41 Total 64 79 67 82 Natural Gas (MMCF) Argentina 32 30 32 32 Bolivia 15 19 13 17 Total 47 49 45 49 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 23 29 23 26 Libya 25 14 14 10 Oman 58 49 57 48 Qatar 78 82 76 79 Yemen 32 32 33 37 Total Natural Gas (MMCF) Bahrain - - Dolphin Oman 48 50 50 52 Total Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET PRODUCTION PER DAY: United States Crude Oil and Liquids (MBBL) Natural Gas (MMCF) Latin America Crude Oil (MBBL) Argentina 37 38 37 38 Colombia 32 41 33 41 Total 69 79 70 79 Natural Gas (MMCF) 47 49 45 49 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 23 29 24 26 Libya 15 13 15 11 Oman 60 49 58 47 Qatar 78 78 76 79 Yemen 31 35 33 37 Total Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months OIL & GAS: PRICES United States Crude Oil ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) Total Worldwide Crude Oil ($/BBL) Natural Gas ($/MCF) Second Quarter Six Months Exploration Expense United States $ 42 $ 35 $ 72 $ 62 Latin America 4 8 5 10 Middle East / North Africa 27 10 52 38 Other Eastern Hemisphere - 1 - 2 TOTAL REPORTED $ 73 $ 54 $ $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months Capital Expenditures ($MM) Oil & Gas California $ Permian 81 82 Midcontinent Gas 49 12 86 68 Latin America Middle East/ North Africa Exploration 35 29 92 77 Chemicals 50 40 80 71 Midstream, marketing and other Corporate 5 17 17 24 TOTAL $ Depreciation, Depletion & Second Quarter Six Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America Middle East/ North Africa Chemicals 81 73 Midstream, marketing and other 36 26 73 49 Corporate 5 5 10 10 TOTAL $ 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Jun-10 31-Dec-09 CAPITALIZATION Long-Term Debt (including current maturities) $ $ Others - 25 Total Debt $ $ EQUITY $ $ Total Debt To Total Capitalization 8% 9% 16
